Third District Court of Appeal
                               State of Florida

                          Opinion filed April 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0382
                       Lower Tribunal No. F05-4149
                          ________________


                           Danyan Mangham,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Dayes v. Werner Enterprises, Inc., No. 3D19-1920, 2021 WL

262037, at *4 (Fla. 3d DCA Jan. 27, 2021) (quoting Linn v. Fossum, 946 So.

2d 1032, 1037-38 (Fla. 2006)) (“an expert’s testimony ‘may not merely be

used as a conduit for the introduction of the otherwise inadmissible

evidence’”); 50 State Sec. Serv., Inc. v. Giangrandi, 132 So. 3d 1128, 1136

(Fla. 3d DCA 2013) (“Where a trial court has weighed probative value against

prejudicial impact before reaching its decision, an appellate court shall not

overturn such a decision absent a clear abuse of discretion.”) (internal

citations omitted); Osagie v. State, 58 So. 3d 307, 308 (Fla. 3d DCA 2011)

(finding error in admitting business records “without a custodian of the

records or other qualified person testifying as to the accuracy of the

records”).




                                     2